SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS DWS International Fund The following changes are effective on or about February 28, 2014. All disclosure and references in the fund’s prospectus to ”Credit risk” and ”Interest rate risk” are hereby deleted. The following information replaces the existing disclosure contained under the ”PRINCIPAL INVESTMENT STRATEGY” section within the summary section of the fund’s prospectus: Main investments. The fund invests at least 65% of its total assets in foreign equities (equities issued by foreign-based companies and listed on foreign exchanges), and may invest up to 20% of net assets in foreign debt securities, including convertible bonds. Although the fund can invest in companies of any size and from any country, it invests mainly in common stocks of established companies in countries with developed economies (other than the United States). The fund’s equity investments may also include preferred stocks, depositary receipts and other securities with equity characteristics, such as convertible securities and warrants. Management process. Portfolio management intends to select approximately fifty stocks with the lowest positive Cash Return on Capital Invested (CROCI®) Economic Price Earnings Ratio from a universe comprising approximately 330 of the largest equities by market capitalization in the MSCI EAFE Index, excluding financial stocks. The CROCI® Economic Price Earnings Ratio (CROCI® Economic P/E Ratio) is a proprietary measure of company valuation using the same relationships between valuation and return as an accounting P/E ratio (i.e. price/ book value divided by return on equity). At times, the number of stocks held in the fund may differ from fifty stocks as a result of corporate actions, mergers or other events. The fund is reconstituted on a quarterly basis in accordance with the CROCI® strategy’s rules (re-selecting approximately fifty stocks that will make up the fund) and the regional weighting in the fund is targeted to match the regional weighting of the fund’s benchmark, the MSCI EAFE Index. The region-neutral approach attempts to reduce the risk of significant regional over or underweights in the fund relative to the MSCI EAFE Index benchmark. The CROCI® strategy does not form opinions about relative attractiveness of different regions and targets region neutrality in order to seek to reduce currency risks relative to the benchmark, as well keeping the focus of the strategy on stock selection, rather than regional allocation. During the selection process, a selection buffer is applied to attempt to reduce the annual turnover of the strategy. This buffer seeks to reduce portfolio turnover by limiting the replacement of a portfolio security to when its Economic P/E ratio exceeds a threshold determined by portfolio management from time to time. Portfolio management will take additional measures to attempt to reduce portfolio turnover, market impact and transaction costs in connection with implementation of the strategy, by applying liquidity controls and managing the fund with tax efficiency in mind. The CROCI® strategy is supplied by the CROCI® Investment Strategy and Valuation Group, a unit within Deutsche Asset & Wealth Management, through a licensing agreement with the fund’s Advisor. Portfolio management may utilize forward currency contracts to hedge against changes in value of the non-US currency exposure of the fund’s investments. To maintain an approximate hedge against such changes, portfolio management expects to periodically reset the fund’s forward currency contracts. Derivatives. Portfolio management generally may use futures contracts, which are a type of derivative (a contract whose value is based on, for example, indices, currencies or securities) as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. In addition, portfolio management generally may use forward currency contracts to hedge the fund’s exposure to changes in foreign currency exchange rates on its foreign currency denominated portfolio holdings or to facilitate transactions in foreign currency denominated securities. Portfolio management generally may use structured notes to gain exposure to certain foreign markets that may not permit direct investment. The fund may also use various types of derivatives (i) for hedging purposes; (ii) for risk management; (iii) for non-hedging purposes to seek to enhance potential gains; or (iv) as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Securities Lending. The fund may lend securities (up to one-third of total assets) to approved institutions. January 31, 2014 PROSTKR-327 The following disclosure is added under the ”MAIN RISKS” section within the summary section and the ”FUND DETAILS” section of the fund’s prospectus: CROCI® risk. The fund will be managed on the premise that stocks with lower CROCI® Economic P/E Ratios may outperform stocks with higher CROCI® Economic P/E Ratios over time. This premise may not always be correct and prospective investors should evaluate this assumption prior to investing in the fund. The calculation of the CROCI® Economic P/E Ratio is determined by the CROCI® Investment Strategy and Valuation Group using publicly available information. This publicly available information is adjusted on assumptions made by the CROCI® Investment Strategy and Valuation Group that, subsequently, may prove not to have been correct. As CROCI® Economic P/E Ratios are calculated using historical information, there can be no guarantee ofthe future performance of the CROCI® strategy. Currency risk. Changes in currency exchange rates may affect the value of the fund’s investment and the fund’s share price. To the extent the fund’s forward currency contracts are not successful in hedging against such changes, the fund’s US dollar share price may go down ifthe value of the local currency of the non-US markets in which the fund invests depreciates against the US dollar. This is true even if the local currency value of securities in the fund’s holdings goes up. Furthermore, the fund’s use of forward currency contracts may eliminate some or all of the benefit of an increase in the value of a foreign currency versus the US dollar. The value of the US dollar measured against other currencies is influenced by a variety of factors. These factors include: interest rates, national debt levels and trade deficits, changes in balances of payments and trade, domestic and foreign interest andinflation rates, global or regional political, economic orfinancial events, monetary policies of governments, actual or potential government intervention, global energy prices, political instability and government monetary policies andthe buying or selling of currency by a country’s government. In order to minimize transaction costs or for other reasons, the fund’s exposure to non-US currencies of the fund’s investments may not be fully hedged at all times. Currency exchange rates can be very volatile and can change quickly and unpredictably. Therefore, the value of an investment in the fund may also go up or down quickly and unpredictably. The following information replaces the existing disclosure contained under the “PAST PERFORMANCE” section within the summary section of the fund’s prospectus. How a fund’s returns vary from year to year can give an idea of its risk; so can comparing fund performance to overall market performance (as measured by an appropriate market index). Past performance may not indicate future results. All performance figures below assume that dividends were reinvested. For more recent performance figures, go to dws-investments.com (the Web site does not form a part of this prospectus) or call the phone number included in this prospectus. Prior to the implementation date of the changes described herein, the fund had a different investment management team that operated with a different investment strategy. Performance would have been different if the investment strategy described above had been in effect. January 31, 2014 PROSTKR-327 2 The following information replaces the existing disclosure contained under the ”AVERAGE ANNUAL TOTAL RETURNS” sub–heading of the ”PAST PERFORMANCE” section within the summary section of the fund’s prospectus. AVERAGE ANNUAL TOTAL RETURNS (For periods ended 12/31/2012 expressed as a %) After-tax returns (which are shown only for Class A and would be different for other classes) reflect the historical highest individual federal income tax rates, but do not reflect any state or local taxes. Your actual after-tax returns may be different. After-tax returns are not relevant to shares held in an IRA, 401(k) or other tax-advantaged investment plan. Class Inception 1 Year 5 Years 10 Years Class A before tax 8/2/1999 -7.90 After tax on distributions -8.22 After tax on distributions andsale of fund shares -6.52 Class B before tax 12/29/2000 -7.72 Class C before tax 12/29/2000 -7.51 INST Class before tax 12/29/2000 -6.37 Class S before tax 6/18/1953 -6.51 Morgan Stanley Capital International (MSCI) Europe, Australasia, Far East (EAFE) Index (reflects no deduction for fees, expenses or taxes) -3.69 MSCI EAFE US Dollar Hedged Index (reflects no deduction for fees, expenses or taxes) -3.80 The Advisor believes that the MSCI EAFE Index generally reflects the expected regional allocations of the fund’s overall investments. The Advisor believes the additional MSCI EAFE US Dollar Hedged Index generally reflects the fund’s expected regional allocations without the currency impact. The following information replaces the existing disclosure contained under the ”Portfolio Manager(s)” sub–heading of the ”MANAGEMENT” section within the summary section of the fund’s prospectus. Di Kumble, CFA, Managing Director. Portfolio Manager of the fund. Began managing the fund in 2014. The following information replaces the existing disclosure contained under the ”PRINCIPAL INVESTMENT STRATEGY” section within the “FUND DETAILS” section of the fund’s prospectus: Main investments. The fund invests at least 65% of its total assets in foreign equities (equities issued by foreign-based companies and listed on foreign exchanges), and may invest up to 20% of net assets in foreign debt securities, including convertible bonds. Although the fund can invest in companies of any size and from any country, it invests mainly in common stocks of established companies in countries with developed economies (other than the United States). The fund’s equity investments may also include preferred stocks, depositary receipts and other securities with equity characteristics, such as convertible securities and warrants. Management process. Portfolio management intends to select approximately fifty stocks with the lowest positive Cash Return on Capital Invested (CROCI®) Economic Price Earnings Ratio from a universe comprising of approximately 330 of the largest equities by market capitalization in the MSCI EAFE Index, excluding financial stocks. The CROCI® Economic Price Earnings Ratio (CROCI® Economic P/E Ratio) is a proprietary measure of company valuation using the same relationships between valuation and return as an accounting P/E ratio (i.e. price/ book value divided by return on equity). At times, the number of stocks held in the fund may differ from fifty stocks as a result of corporate actions, mergers or other events. The fund is reconstituted on a quarterly basis in accordance with the CROCI® strategy’s rules (re-selecting approximately fifty stocks that will make up the fund) and the regional weighting in the fund is targeted to match the regional weighting of the fund’s benchmark, the MSCI January 31, 2014 PROSTKR-327 3 EAFEIndex. The region-neutral approach attempts to reduce the risk of significant regional over or underweights in the fund relative to the MSCI EAFE Index benchmark. The CROCI® strategy does not form opinions about relative attractiveness of different regions and targets region neutrality in order to seek to reduce currency risks relative to the benchmark, as well keeping the focus of the strategy on stock selection, rather than regional allocation. During the selection process, a selection buffer is applied to attempt to reduce the annual turnover of the strategy. This buffer seeks to reduce portfolio turnover by limiting the replacement of a portfolio security to when itsEconomic P/E ratio exceeds a threshold determined byportfolio management from time to time. Portfolio management will take additional measures to attempt to reduce portfolio turnover, market impact and transaction costs in connection with implementation of the strategy, by applying liquidity controls and managing the fund with tax efficiency in mind. The CROCI® strategy is supplied by the CROCI® Investment Strategy and Valuation Group, a unit within Deutsche Asset & Wealth Management, through a licensing agreement with the fund’s Advisor. Portfolio management may utilize forward currency contracts to hedge against changes in value of the non-US currency exposure of the fund’s investments. To maintain an approximate hedge against such changes, portfolio management expects to periodically reset the fund’s forward currency contracts. CROCI® Investment Process. The CROCI® Investment Process is based on the belief that the data used in traditional valuations (i.e. accounting data) does not accurately appraise assets, reflect all liabilities or represent the real value of a company. This is because the accounting rules are not always designed specifically for investors and often utilize widely differing standards which can make measuring the real asset value of companies difficult. The CROCI® Investment Process seeks to generate data that will enable valuation comparisons on a consistent basis, resulting in an effective and efficient stock selection process targeting investment in real value. Many technical aspects of the generally accepted accounting principles of large public financial companies make these companies poorly suited to consistent valuation using standards maintained by the CROCI® Investment Strategy and Valuation Group. Accordingly, financial stocks have been excluded from the fund’s investable universe. Derivatives. Portfolio management generally may use futures contracts, which are a type of derivative (a contract whose value is based on, for example, indices, currencies or securities) as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. In addition, portfolio management generally may use forward currency contracts to hedge the fund’s exposure to changes in foreign currency exchange rates on its foreign currency denominated portfolio holdings or to facilitate transactions in foreign currency denominated securities. Portfolio management generally may use structured notes to gain exposure to certain foreign markets that may not permit direct investment. The fund may also use various types of derivatives (i) for hedging purposes; (ii) for risk management; (iii) for non-hedging purposes to seek to enhance potential gains; or (iv) as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Securities Lending. The fund may lend securities (up to one-third of total assets) to approved institutions. The following disclosure is added under the ”WHO MANAGES AND OVERSEES THE FUND” section within the ”FUND DETAILS” section of the fund’s prospectus: The Advisor has entered into an agreement with an affiliate of the Advisor to license the fund’s CROCI® strategy. The Advisor, not the fund, is responsible for paying the licensing fees. CROCI® Investment Strategy and Valuation Group. The CROCI® Investment Strategy and Valuation Group is part of Deutsche Asset & Wealth Management, a division of the Deutsche Bank Group. Prior to October 15, 2013 it was part of the DB Research Group. The CROCI® Investment Strategy and Valuation Group isresponsible for devising the CROCI® strategy and calculating the CROCI® Economic P/E Ratios. The CROCI® Investment Strategy and Valuation Group is not responsible for the management of the fund and does not act in a fiduciary capacity in relation to the fund or the investors in the fund. January 31, 2014 PROSTKR-327 4 The following information replaces the existing disclosure contained under the ”MANAGEMENT” sub–heading of the ”FUND DETAILS” section of the fund’s prospectus. Di Kumble, CFA, Managing Director. Portfolio Manager of the fund. Began managing the fund in 2014. ■ Senior Portfolio Manager, Head of Tax Managed Equities: New York. ■ Joined Deutsche Asset & Wealth Management in 2003 with 7 years of industry experience. Prior to joining, she served as a Portfolio Manager at Graham Capital Management. Previously, she worked as a Quantitative Strategist at ITG Inc and Morgan Stanley. ■ PhD in Chemistry, Princeton University; CFA Charterholder. The following information is added to the existing disclosure contained under the ”DWS International Fund” sub-heading of the ”ADDITIONAL INDEX INFORMATION” section of the fund’s prospectus. MSCI EAFE US Dollar Hedged Index is designed to provide exposure to equity securities in developed international stock markets, while at the same time mitigating exposure to fluctuations between the value of the US dollar and selected non-US currencies. Please Retain This Supplement for Future Reference 5
